Exhibit 10.99

 

 

To:

Tom Ormandy

 

 

From:

Bob Arnot

/s/ Robert J. Arnot

 

 

 

Date:

April 17, 2002

 

 

Re:

Severance Package

 

This memo will confirm that the elements of your severance package (as
Previously set forth in my memo dated June 22, 2001) have been modified as
follows and as approved by the Board of Directors:

 

(1)                                  In recognition of your continued
contributions to the Company in liquidating inventory, reconciliation of
chargebacks and the ongoing project of detailed account and distribution
analysis, the duration of your severance pay is hereby extended from August 1,
2002 through January 31, 2003.  This severance pay will continue in the same
weekly amount as when you were an employee and will be paid under the same
schedule of payments as was the case when you were an employee.

 

(2)                                  Through this severance period and through
December 31, 2003, the Company will maintain your health insurance coverage as
part of its group medical plan.

 

 

Acknowledge and Agreed

 

 

/s/ Thomas Ormandy

 

Date  4/17/02

Thomas Ormandy

 

 

--------------------------------------------------------------------------------